DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 19-21, in the reply filed on 19 September 2022 is acknowledged. Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The original claims listing did not include a claim 11. The remainder of the instant Office Action is directed to claims 1-10 and 19-21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking member” in claims 1-6 and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trigger" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a trigger.” Correction and/or clarification are required.
Claim 4 recites the limitation "the plunger" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the blocking member.” Correction and/or clarification are required.
Claim 5 recites the limitation "the trigger" in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, see above-reference to claim 1. Correction and/or clarification are required.
Claim 6 recites the limitation "the trigger" (2X) in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, see above-reference to claim 1. Correction and/or clarification are required.
Claim 8 recites the limitation "the trigger" in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, see above-reference to claim 1. Correction and/or clarification are required.
Claim 9 recites the limitation "the trigger" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, see above-reference to claim 1. Correction and/or clarification are required.
Claim 19 recites the limitation "the trigger" (2X) in lined 1 and 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation in line 1 as reading “a trigger.” Correction and/or clarification are required.
Claim 20 recites the limitation "the trigger" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, see above-reference to claim 19. Correction and/or clarification are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch (9354010).
In reference to claim 1, McCulloch discloses a firearm frame comprising: 
a blocking member disposed adjacent to a trigger guard and configured to extend or rotate to block the trigger from moving to fire a firearm (figure 2A, blocking member 204+206); 
an electromechanical actuator configured to actuate the blocking member (figure 2A, element 202; column 4, lines 58-63); 
a power source configured to power the actuator (column 4, lines 58-63, a solenoid requires a power source to operate), and 
electronics configured to receive remote signals and control the actuator (column 4, lines 21-42 and 58-63).

In reference to claim 2, McCulloch discloses the claimed invention (figure 2A, housing 14, which houses elements 202 and 204).
In reference to claim 3, McCulloch discloses the claimed invention (figure 2A, trigger guard 26, element 204 clearly extending through an aperture as claimed).
In reference to claims 4 and 5, McCulloch discloses the claimed invention (figure 2A; column 4, lines 43-61).
In reference to claim 6, McCulloch discloses the claimed invention (figures 1 and 2A: a person of ordinary skill in the art would at once envisage that trigger 24 is a pivoting trigger, in the same manner as trigger 334 of figures 3 and 4; the portion of the trigger visible in figures 1 and 2A pivots downwardly when the firearm is aimed upwardly; the blocking member 206 blocks the trigger from pivoting when engaged).
In reference to claim 7, McCulloch discloses the claimed invention (figure 2A and column 4, lines 43-61).
In reference to claim 8, McCulloch discloses the claimed invention (column 4, lines 21-42).
In reference to claim 9, McCulloch discloses the claimed invention (figure 2A).
In reference to claim 19, McCulloch discloses the claimed invention, as set forth above in the references to claims 1 and 7.
In reference to claim 20, McCulloch discloses the claimed invention, as set forth above in the reference to claims 2 and 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Byer et al. (2007/0115955).
McCulloch discloses the claimed invention, except for wherein the power source is a rechargeable battery and wherein the firearm frame further comprises contacts disposed on an outer surface of the frame, each contact being electrically connected to a terminal of the battery and the contacts being configured to receive power from an external battery charger to charge the battery. However, Byer teaches that it is known to form a power source for a firearm as a rechargeable battery housed in a frame of the firearm, wherein the frame further comprises contacts disposed on an outer surface thereof, each contact being electrically connected to a terminal of the battery and the contacts being configured to receive power from an external battery charger to charge the battery, in order to provide charging without battery removable (paragraph 23 and figure 2, battery 8 and charging contacts 9). Thus, it would have been obvious to one of ordinary skill in the art to form the power source of McCulloch as a rechargeable battery housed in the firearm frame, wherein the frame further comprises contacts disposed on an outer surface thereof, each contact being electrically connected to a terminal of the battery and the contacts being configured to receive power from an external battery charger to charge the battery, in order to provide charging without battery removable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Doiron (6629379).
McCulloch discloses the claimed invention except for wherein the blocking member comprises a block that has a channel that is in a relation with a trigger member that when the block is rotated in an aligned position the trigger member can travel through the channel. However, McCulloch teaches that the lock system, including the blocking member and actuator, can take on many different forms (paragraph bridging columns 4 and 5; column 6, lines 30-35 and 39-43). For example, McCulloh teaches that the actuator can take the form of a motor (column 4, lines 61-63; figures 3 and 4, motor 322); various types of motors are commonly known to those of ordinary skill in the art, e.g., a motor that imparts rotary motion. 
Further, Doiron teaches that a blocking member of a firearm lock system can take the form of a block that has a channel that is in a relation with a trigger member that when the block is rotated in an aligned position the trigger member can travel through the channel, in order to provide selective locking of a firearm trigger (figures 5, 6, 9, and 10, blocking member 32 having channel 60). Further, Doiron teaches that the blocking member is switched between locked (engaged) and unlocked (disengaged) positions via rotary motion imparted by another structure (figures 5, 6, 15, and 16). Thus, it would have been obvious to one of ordinary skill in the art to form the lock system of McCulloch with a blocking member in the form of a block that has a channel in relation to a trigger member, as claimed, and an actuator in the form of a motor that imparts rotary motion to the blocking member, in order to provide selective locking of a firearm trigger in a manner consistent with the disclosure of McCulloch (see previous paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bennett (5461812), Ciluffo (5546690), Eppler (5062232), Smith (3978604), Niesp (2874503), Christiansen, JR. (2979845), Allan (6442880), Buckley (7339456), Fuchs (6293039), Alicea, JR. (2016/0084599), Gant (2017/0299301), Song et al. (2022/0178639), Keeney et al. (2021/0131758), and Kopotov (RU 2753775 C1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641